Citation Nr: 0304386	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  96-43 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington


THE ISSUE

Entitlement to a compensable evaluation for hearing loss of 
the right ear.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from May 1980 to June 
1995.  He has been represented throughout his appeal by The 
American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
September 1995, by the Seattle, Washington Regional Office 
(RO), which granted service connection for hearing loss of 
the right ear, evaluated as noncompensable effective, July 1, 
1995, the day following discharge from service.

In March 1998, the Board remanded the case to the RO for 
further development.  The RO returned the case to the Board 
in February 2002.  In March 2002 the Board undertook 
additional development to insure compliance with its remand 
instructions. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.  

2.  Neither the previous nor amended criteria for rating 
hearing loss are more favorable to the veteran.  

3.  At all times since the effective date of the grant of 
service connection, the veteran has had level I hearing loss 
in both ears.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for right ear 
hearing loss have not been met, under either the rating 
criteria in effect prior to, or the rating criteria in effect 
on and after June 10, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 
(1998); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

During his service retirement examination in March 1995, it 
was noted that the veteran wore a hearing aid, and was placed 
on permanent H-2 profile.  

The veteran was afforded a VA compensation examination in 
June 1996, at which time it was noted that he had served 7 
years in tanks where he was exposed to gunfire.  He was 
currently employed as a postal worker.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
55
55
LEFT
10
5
5
5
20

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 percent in the left ear.  
The examiner indicated that the veteran's hearing was within 
normal limits in the left ear; there was moderate high 
frequency sensorineural hearing loss in the right ear.  

In his substantive appeal dated in September 1996, the 
veteran asserted that he could not hear or understand anyone 
when they spoke on his right side.  He maintained that this 
problem interfered with his employment and everyday 
activities.

In support of his contention, the veteran submitted 
statements from family members and a co-worker attesting to 
the severity of his hearing loss.  These individuals referred 
to the veteran's need to raise the volume when watching 
television or listening to the radio.  His co-worker reported 
that he had to raise his voice when speaking to the veteran.  

The veteran was afforded another VA compensation examination 
in June 1998, at which time he reported having the most 
trouble in noisy and crowded situations.  On the authorized 
audiological evaluation, puretone thresholds, in decibels, 
were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
60
60
LEFT
15
10
10
10
25

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 in the left ear.  The 
pertinent diagnosis was moderate high frequency sensorineural 
hearing loss, right ear; hearing was within normal limits in 
the left ear.  

During a VA examination in September 2000, the veteran 
continued to complain of hearing loss, and difficulty hearing 
speeches, lectures, television and telephone conversations.  
On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
60
60
LEFT
10
15
10
15
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  The 
examiner indicates that immittance test results with normal 
middle ear function in both ears.  The examiner also stated 
that, using current VA criteria, the veteran had moderately 
severe high frequency sensorineural hearing loss, right ear; 
hearing was within normal limits in the left ear.  

The Board returned the examination to the examiner so that 
the examiner could review the claims folder and to comment on 
the impact of the veteran's hearing loss on his employment.

In an opinion dated in September 2002, the examiner who 
conducted the above audiological evaluation noted that he had 
reviewed the veteran's claims folder.  He commented that the 
veteran's hearing was excellent through most of the range of 
speech sounds.  The examiner indicated that, at the time of 
the September 2000 examination, the veteran reported working 
as a clerk; he noted that his main hearing problems included 
hearing his spouse's speech, television, lectures, sermons 
and telephone.  He did not complain of difficulty at work, 
loss of work, or having been denied promotion.  

The examiner explained that the difficulties the veteran 
described were typical of high frequency hearing loss, and 
could reduce his ability to understand customers or co-
workers' speech in a noisy background or reverberant 
environment.  The examiner stated that the veteran's hearing 
loss was not likely to adversely affect his ability to hear 
or operate machinery.  The examiner further noted that, if 
the veteran's work is routinely done in a noisy background, 
he would expect his current hearing loss to cause him to have 
moderately more difficulty distinguishing what is being said 
to him than those with normal hearing, and it would require 
some communication strategy changes, such as facing the 
speaker at no more than 5 feet away.  

II.  Duty to assist.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  Specifically, the 
September 1996 statement of the case, the November 1996 
supplemental statement of the case, the March 1998 Board 
remand, and the April 1999 and December 2001 supplemental 
statements of the case, provided to both the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103(a) (West 2002) of the new statute in that they clearly 
notify the veteran and his representative of the evidence 
necessary to substantiate his claim.  

The Board's remand informed the veteran that VA would obtain 
any treatment records reported by the veteran, and that the 
veteran was responsible for providing releases to obtain this 
information.  The remand also informed him that VA was taking 
responsibility for providing an examination.  This 
information served to provide notice of what evidence the 
veteran was responsible for obtaining, and what evidence VA 
would obtain.  Quartuccio v. Principi, 16 Vet App 183 (2002).

The Board finds that the duty to assist set forth in 
38 U.S.C.A. § 5103A (West Supp. 2002) has been fulfilled as 
all the evidence and records identified by the veteran as 
plausibly relevant to his pending claim have been collected 
for review.  He has been provided examinations that contain 
the findings needed to evaluate his disability.  Accordingly, 
the Board finds that no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated under the Veterans Claims Assistance Act of 2000.  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, the 
veteran is not prejudiced by the Board's application of these 
regulations in the first instance.  


III.  Legal analysis.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations, and the Board must consider 
all regulations that could reasonably apply.  See 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592-
594(1995).

The United States Court of Appeals for Veterans Claims 
(Court) held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The Court subsequently held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

During the pendency of the appeal, VA issued new regulations 
for evaluating diseases of the ears and other sense organs, 
effective June 10, 1999.  See 64 Fed. Reg. 25,202 through 
25,210 (May 11, 1999).  The new regulations were codified at 
38 C.F.R. §§ 4.85-4.87a (1999).  

In these circumstances where new regulations are promulgated, 
it is the usual practice to remand the issue to the RO to 
afford the appellant due process, in the sense that 
consideration is given to both the new and the old rating 
criteria by the RO in the first instance.  However, we are 
cognizant that the pertinent regulatory amendments did not 
result in any substantive changes relevant to this appeal.  
Essentially, the old and new regulations for evaluating 
disability from a hearing loss disorder are identical.  See 
64 Fed. Reg. 25,202 (May 11, 1999) (discussing the method of 
evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test, and indicating that there was no 
proposed change in this method of evaluation).  

Thus, where there has been no significant change in the 
substantive criteria directly affecting the appeal, the Board 
has determined that there is no prejudice to the appellant in 
proceeding to consider the issue.  A remand of the issue 
would only needlessly delay consideration of the appellant's 
claim, without any benefit to the appellant.  The U.S. Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  See also Baker v. West, 11 
Vet. App. 163, 168 (1998).  In reviewing this case, the Board 
must therefore evaluate the veteran's hearing loss under both 
the old and current regulations, to determine whether he is 
entitled to a compensable evaluation under either set of 
criteria.  In this case, neither set of rating criteria can 
be more favorable to the veteran's claim, since the criteria 
are essentially identical.  

Under the new regulations, the title of Table VI was changed 
from "Numeric Designations of Hearing Impairment" (38 C.F.R. 
§ 4.87 (1998)) to "Numeric Designations of Hearing Impairment 
Based on Puretone Threshold Average and Speech 
Discrimination" (38 C.F.R. § 4.85 (1999)).  Moreover, Table 
VII reflects that hearing loss is now rated under a single 
Code, that of Diagnostic Code 6100, regardless of the 
percentage of disability.  Furthermore, the amended 
regulations added two new provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under section 4.85 because the 
speech discrimination test may not reflect the severity of 
communicative functioning that some veterans experience. 64 
Fed. Reg. 25,203 (May 11, 1999). 

Under 38 C.F.R. § 4.86(a), if puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz are 55 dB or more, an evaluation 
could be based upon either Table VI or Table VIa, whichever 
results in a higher evaluation.  In addition, under section 
4.86(b), when a puretone threshold is 30 dB or less at 1000 
Hertz, and is 70 dB or more at 2000 Hertz, an evaluation 
could also be based either upon Table VI or Table VIa, 
whichever results in a higher evaluation.  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2001).  
Under these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000, and 4000 cycles 
per second.  See 38 C.F.R. § 4.85(a), (d) (2001).  

To evaluate the degree of disability for service-connected 
left ear hearing loss, the rating schedule establishes eleven 
(11) auditory acuity levels, designated from level "I", for 
essentially normal acuity, through level "XI", for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2001).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered. Acevedo-Escobar v. West, 12 Vet. 
App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percentage of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is "V" for one 
ear.  The same procedure will be followed for the other ear.  
The numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.  

The provisions of 38 U.S.C.A. § 1160 (West 2002) were also 
amended during the course of this appeal.  Pub. L. 107-331, 
116 Stat. 2830 (Dec. 6, 2002) (effective Feb. 6, 2003) (to be 
codified at 38 U.S.C.A. § 1160).  The old version of the 
statute required that there be total deafness in both the 
service connected and non-service connected ears, before both 
ears could be considered in rating the service connected 
disability.

The new version of the law provides that any "deafness" in 
the non-service connected ear will be considered in 
evaluating the service connected ear, provided the service-
connected ear has "deafness" that is at least 10 percent 
disabling.  The changes to the law have no bearing in this 
case because the veteran does not have a 10 percent hearing 
loss in the service connected ear, and because, even with 
consideration of the non-service connected ear, the hearing 
loss would be evaluated as noncompensable.

The results of the VA audiograms conducted in June 1996, June 
1998 and September 2000 indicate that the veteran's hearing 
loss is properly evaluated as zero percent disabling.  
Applying these test results to 38 C.F.R. § 4.85, Table VI, 
the veteran has had level I hearing loss in both ears.  Based 
upon this evidence, a rating in excess of the 0 percent is 
not warranted under the rating criteria in effect prior to 
and after June 10, 1999.  See Table VII, 38 C.F.R. § 4.85 
(1998), prior to June 10, 1999 and 38 C.F.R. §§ 4.85-4.87, 
effective June 10, 1999.  Level I hearing in the service-
connected right ear corresponds to the currently assigned 
noncompensable evaluation under Diagnostic Code 6100.  
Accordingly, the Board concludes that a higher evaluation for 
the veteran's service-connected right ear hearing loss is not 
shown to be warranted under the rating criteria in effect 
prior to June 10, 1999 and the criteria effective on June 10, 
1999.  

The new rating criteria provide procedures for rating 
exceptional patterns of hearing loss.  The test results show 
that the veteran does not have puretone loss in all four 
frequencies of 55 decibels or more, or loss at 1000 Hertz of 
30 decibels or less and a puretone loss at 4000 Hertz of 70 
decibels or more.  Therefore, the rating provisions referable 
to exceptional patterns of hearing loss do not provide a 
basis for a compensable rating.

In this case, both the old and new regulations would yield 
the assignment of a noncompensable disability rating for the 
service-connected right ear hearing loss by means of a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluation.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In this 
case, the numeric designations correlate to a noncompensable 
disability rating.  

As noted, the Court has held that the question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
157 (1996).  In the September 1996 Statement of the Case and 
the April 1999 Supplemental Statement of the Case, the RO 
concluded that an extraschedular evaluation was not warranted 
for the veteran's service-connected right ear hearing loss.  
Since this matter has been adjudicated by the RO, the Board 
will, accordingly, consider the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2002).  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  An extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2002).  

The veteran has raised the question of entitlement to an 
extraschedular evaluation by arguing that his hearing loss 
causes him difficulties in his employment.  He has submitted 
statements from co-workers to support this argument.  
However, in the September 2002 opinion, the VA examiner noted 
that the veteran did not complain of difficulty at work, loss 
of work, or having been denied promotion.  The examiner 
stated that the hearing loss was not likely to adversely 
affect his ability to hear or operate machinery.  Moreover, 
the veteran has not reported any loss of income due to his 
hearing loss.  On the basis of this record the Board 
concludes that the record does not show that hearing loss 
causes marked interference with employment.  

It does not appear that the veteran has been hospitalized as 
an inpatient in connection with the disabilities currently at 
issue.  Therefore, it cannot be said that his hearing loss 
has required frequent hospitalization.  For the reasons 
stated, the Board concludes that the evidence of record does 
not reflect any factor which takes the veteran outside of the 
norm, or which presents an exceptional or unusual disability 
picture.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board finds that the evidence does not show that the service-
connected disability at issue causes marked interference with 
employment or result in frequent periods of hospitalization 
so as to render impractical the application of the regular 
schedular standards.  Accordingly, the Board determines that 
the assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted.  

The record does not support the grant of a compensable 
evaluation for hearing loss of the right ear during any 
period since the effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 1160, (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 3.383, 4.1, 4.2, 4.85, Diagnostic Code 
6100 (prior to and effective June 10, 1999).  In reaching its 
decisions, the Board has considered the doctrine of 
reasonable doubt in those instances where the evidence is in 
equipoise, or evenly balanced; otherwise, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to a compensable evaluation for right ear hearing 
loss is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

